  333 NLRB No. 53 1 NOTICE:  This opinion is subject to formal revision before publication in the bound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.  20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. Doren, Inc. and Teamsters Local Union 261 a/w In-ternational Brotherhood Of Teamsters, AFLŒCIO.  Case 6ŒCAŒ31767 February 21, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN Pursuant to a charge filed on December 7, 2000, the General Counsel of the National Labor Relations Board issued a complaint on December 15, 2000, alleging that the Respondent has violated Section 8(a)(5) and (1) of the National Labor Relations Act by refusing the Union™s request to bargain following the Union™s certification in Case 6ŒRCŒ11825.  (Official notice is taken of the ﬁre-cordﬂ in the representation proceeding as defined in the Board™s Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  The Respondent filed an answer, with defenses, admitting in part and denying in part the allegations in the complaint. On January 11, 2001, the Acting General Counsel filed a Motion for Summary Judgment.  On January 18, 2001, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed a response. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment In its answer the Respondent admits its refusal to bar-gain, but attacks the validity of the certification on the basis of the Board™s disposition of a determinative chal-lenged ballot in the representation proceeding. All representation issues raised by the Respondent were or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previously unavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexamine the decision made in the representation proceeding.  We therefore find that the Respondent has not raised any representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, the Respondent, a corporation, with an office and place of business in Wampum, Penn-sylvania, herein called the Respondent™s facility, has been engaged in the manufacture of paving bricks. During the 12-month period ending November 30, 2000, the Respondent, in conducting its business opera-tions, sold and shipped from its Wampum, Pennsylvania, facility goods valued in excess of $50,000 directly to points located outside the Commonwealth of Pennsyl-vania. We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES A.  The Certification Following the election held June 15, 2000, the Union was certified on November 1, 2000, as the exclusive col-lective-bargaining representative of the employees in the following appropriate unit: All full-time and regular part-time machine operators, forklift operators and laborers employed by the Em-ployer at its Wampum, Pennsylvania, facility; exclud-ing all office clerical employees, plant managers and guards, professional employees and supervisors as de-fined in the Act. The Union continues to be the exclusive representative un-der Section 9(a) of the Act. B.  Refusal to Bargain About November 16, 2000, the Union, by letter re-quested the Respondent to recognize and bargain, and, since about November 30, 2000, the Respondent has failed and refused.  We find that this refusal constitutes an unlawful refusal to bargain in violation of Section 8(a)(5) and (1) of the Act. CONCLUSIONS OF LAW By failing and refusing on and after November 30, 2000, to bargain with the Union as the exclusive collec-tive-bargaining representative of employees in the ap-propriate unit, the Respondent has engaged in unfair la-bor practices affecting commerce within the meaning of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act. REMEDY Having found that the Respondent has violated Section 8(a)(5) and (1) of the Act, we shall order it to cease and desist, to bargain on request with the Union, and, if an understanding is reached, to embody the understanding in a signed agreement. To ensure that the employees are accorded the services of their selected bargaining agent for the period provided by the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins to bargain in good faith with the Union.  Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Burnett Construction Co.,  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  2 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the Respondent, Doren, Inc., Wampum, Pennsylvania, its officers, agents, successors, and assigns, shall 1.  Cease and desist from (a) Refusing to bargain with Teamsters Local Union 261 a/w International Brotherhood of Teamsters, AFLŒCIO, as the exclusive bargaining representative of the employees in the bargaining unit. (b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2.  Take the following affirmative action necessary to effectuate the policies of the Act. (a) On request, bargain with the Union as the exclusive representative of the employees in the following appro-priate unit on terms and conditions of employment, and if an understanding is reached, embody the understanding in a signed agreement: All full-time and regular part-time machine operators, forklift operators and laborers employed by the Em-ployer at its Wampum, Pennsylvania, facility; exclud-ing all office clerical employees, plant managers and guards, professional employees and supervisors as de-fined in the Act. (b) Within 14 days after service by the Region, post at its facility in Wampum, Pennsylvania, copies of the at-tached notice marked ﬁAppendix.ﬂ1  Copies of the notice, on forms provided by the Regional Director for Region 6 after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the notice                                                                  1 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ to all current employees and former employees employed by the Respondent at any time since November 30, 2000. (c) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to comply. Dated, Washington, D.C.  February 21, 2000   John C. Truesdale, Chairman   Wilma B. Liebman, Member   Peter J. Hurtgen, Member   (SEAL)          NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  WE WILL NOT refuse to bargain with Teamsters Local Union 261 a/w International Brotherhood of Teamsters, AFLŒCIO, as the exclusive representative of the employ-ees in the bargaining unit. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on terms and conditions of employment for our employees in the bar-gaining unit: All full-time and regular part-time machine operators, forklift operators and laborers employed by the Em-ployer at its Wampum, Pennsylvania, facility; exclud-ing all office clerical employees, plant managers and guards, professional employees and supervisors as de-fined in the Act. DOREN, INC.  